656 N.W.2d 225 (2003)
Carolyn HOLCOMB, Respondent,
v.
ITASCA MEDICAL CENTER, and Ace USA, Relators, and
Lakewalk Surgery Center, Intervenor.
No. C7-02-1980.
Supreme Court of Minnesota.
January 29, 2003.
Robin D. Simpson, Aafedt, Forde, Gray & Monson, Minneapolis, MN, for Relators.
Martin T. Montilino, Borkon, Ramstead, Mariani, Fishman & Carp, Ltd., Minneapolis, MN, for Respondent Employee.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed October 16, 2002, be, and the same is, affirmed without opinion. See Minn. R. Civ.App. P. 136.01.
*226 Employee is awarded $600 in attorney fees.
BY THE COURT:
/s/ Alan C. Page
Associate Justice